DETAILED ACTION
This action is in response to communications: Application filed on 1/4/2021.
Claims 1 – 20 are pending in the case. Claims 1 and 11 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 11 – 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bridgeman et al. (US 20190304188 A1).
Regarding claims 1 and 11, Bridgeman et al. teach in response to a selection signal indicating a user selection from the wearable device, accessing, by the processor, the storage unit to load a selected one of the virtual reality modules (paragraph block(s) 0030, 0037, and 0038) 
Bridgeman et al. teach controlling, by the processor, the wearable device to present the interactive data contained in the selected one of the virtual reality modules to the user in the form of a virtual environment (paragraph block(s) 0044).

Regarding claims 2 and 12, Bridgeman et al. teach the wearable device including a display unit, an input unit and a sensor unit (paragraph block(s) 0056).   
Bridgeman et al. teach after presenting the interactive data: detecting, by the input unit, a hand gesture of the user and generating a gesture signal corresponding with the hand gesture (paragraph block(s) 0056); 
Bridgeman et al. teach sensing, by the sensor unit, a body pose of the user and generating a body pose signal corresponding with the body pose (paragraph block(s) 0023 and 0056);
Bridgeman et al. teach in response to receipt of the gesture signal from the input unit, generating, by the processor, an interactive gesture presentation based on the gesture signal; and controlling, by the processor, the wearable device to further present the interactive gesture presentation in the virtual environment (paragraph block(s) 0036 and 0046).
Bridgeman et al. teach wherein the interactive data contained in the selected one of the virtual reality modules includes a message to be presented to the user, and the processor is programmed to control the wearable device to present the message at a virtual position in the virtual environment based on the body pose signal (paragraph block(s) 0047 and 0054).

Regarding claims 3 and 13, Bridgeman et al. teach prior to accessing the storage unit to load the selected one of the virtual reality modules: controlling, by the processor, the wearable device to present a selection screen, the selection screen including a plurality of skill options each corresponding with a skill, and a plurality of mode options each corresponding with an operation mode (paragraph block(s) 0037); and  
Bridgeman et al. teach in response to receipt of a selection signal indicating one of the skill options and one of the mode options, transmitting, by the input unit, the selection signal to the processor; wherein the processor loads a selected one of the virtual reality modules based on the selection signal (paragraph block(s) 0037 – 0040).

Regarding claims 4 and 14, Bridgeman et al. teach one of the mode options corresponds with a practice mode (paragraph block(s) 0038); 
Bridgeman et al. teach the selected one of the virtual reality modules includes a practice sub-module corresponding with the practice mode, the practice sub-module containing interactive data that includes a cognitive scaffolding network, the cognitive scaffolding network including a plurality of scaffolding elements for providing the user with instructions for adjusting at least one of a hand gesture and a body pose in learning the skill; and when the practice mode is selected, the step of presenting the interactive data includes presenting at least one of the scaffolding elements in the virtual environment; wherein the scaffolding elements includes one or more of an arrow, a broken line, a number cue indicating an order of operation, and a visual cue (paragraph block(s) 0046, 0047, and 0054).

Regarding claims 5 and 15, Bridgeman et al. teach the processor is further programmed to obtain a physical attribute of the user; and the presenting of the at least one of the scaffolding elements in the virtual environment includes adjusting a location at which the at least one of the scaffolding elements is to be presented based on the physical attribute of the user (paragraph block(s) 0024, 0043, and 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman et al. (US 20190304188 A1), as applied to claims 1 – 3 and 11 – 13 above, and further in view of Grabenstetter et al. (US 20130101968 A1).
Regarding claims 6 and 16, Bridgeman et al. teach one of the node options corresponds with an evaluation mode; the selected one of the virtual reality modules includes an evaluation sub-module corresponding to the evaluation mode (paragraph block(s) 0039); and 
Bridgeman et al. do not explicitly teach when the evaluation mode is selected, the step of presenting the interactive data includes not presenting the scaffolding elements in the virtual environment.  
Grabenstetter et al. teach when the evaluation mode is selected, the step of presenting the interactive data includes not presenting the scaffolding elements in the virtual environment (paragraph block(s) 0016). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bridgeman et al. with the teachings of Grabenstetter et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (evaluation modes are known to disallow help for a better user assessment), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 7 and 17, Bridgeman et al. teach in response to receipt of the gesture signal from the input unit and receipt of the body pose signal from the sensor unit in the evaluation mode, generating, by the processor, an evaluation result based on the gesture signal and the body pose signal; and storing the evaluation result in the storage unit (paragraph block(s) 0023, 0039, and 0056).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman as applied to claims 1 and 11 above, and further in view of Cramer (US 20180263535 A1).
Regarding claims 8 and 18, Bridgeman et al. do not explicitly teach wherein one of the virtual reality modules is associated with preparing food on a cutting board using a kitchen knife.
Cramer teaches one of the virtual reality modules is associated with preparing food on a cutting board using a kitchen knife (paragraph block(s) 0077).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bridgeman et al. with the teachings of Cramer because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (teaching systems are known to handle a variety of subjects such as cooking prep), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridgeman as applied to claims 1 and 11 above.
Regarding claims 9 and 19, Bridgeman et al. do not explicitly teach wherein one of the virtual reality modules is associated with auto detailing to be performed on an exterior of an automobile.  
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to appreciate the teachings of Bridgeman et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (Bridgeman et al. explicitly teach training scenario for servicing a particular vessel 165 at an oil and gas facility (paragraph block(s) 0046), which could easily include a training module for auto detailing to be performed on an exterior of an automobile), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claims 10 and 20, Bridgeman et al. do not explicitly teach wherein one of the virtual reality modules is associated with emergency evacuation from a building.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to appreciate the teachings of Bridgeman et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (Bridgeman et al. explicitly teach training scenario for servicing a particular vessel 165 at an oil and gas facility (paragraph block(s) 0046), which could easily include a training module for emergency evacuation from a building for fire safety procedures), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN HILLERY/Primary Examiner, Art Unit 3715